DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/17/2022. Claims  6,11,13-18,28-54 have been cancelled by the applicant. Claims 5-10, 12 and 19-27 are objected to. Claims 1-4 and 55 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2022, with respect to claims 1 and 55-56, and  have been fully considered and are persuasive.  Specifically the applicant has included allowable subject matter as indicated in the office action dated  05/17/2022. ]The rejections of claims 1-4 and 55 are hereby withdrawn.

Allowable Subject Matter
Claims 1-5, 7-10,12, 19-27, 55, 56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim  1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  display device “wherein an anode, located on the first insulation layer and comprising a main portion and an auxiliary portion which are electrically connected to each other, wherein the auxiliary portion is electrically connected to the first conductive layer through the first hole; and a pixel driving circuit located on a side of the first conductive layer facing the substrate, wherein pixel driving circuits of the plurality of sub-pixels are arranged  in an array” in combination with other features of the present claimed invention.
Regarding claims 2-5,7-10,12,19-27, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 55,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 55; specifically, the prior art fails to teach or suggest  a display device “wherein a pixel driving circuit located on a side of the first conductive layer facing the substrate; wherein pixel driving circuits of the plurality of subpixels are arranged in an array;in at least one sub-pixel of the plurality of sub-pixels, an orthographic projection of the main portion on the substrate does not overlap an orthographic projection of the first hole on the substrate; in combination with other features of the present claimed invention.
Regarding claim 56,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 56; specifically, the prior art fails to teach or suggest a display device “wherein at least one repeat unit of the plurality of repeat units comprises: a first color sub-pixel, a second color sub-pixel pair, and a third color sub-pixel which are arranged in the second direction; and the second color sub-pixel pair comprises two second color sub-pixels arranged in the first direction; and the plurality of repeat units are arranged in the second direction to form repeat unit groups, and the repeat unit groups are arranged in the first direction, and repeat units in one repeat unit group of two adjacent repeat unit groups and repeat units in another repeat unit group of the two adjacent repeat unit groups are misaligned” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879